Citation Nr: 1213565	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral spondylosis and spondylothesis of L5-S1. 

2.  Entitlement to service connection for bilateral spondylosis and spondylothesis of L5-S1. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of history, an April 1979 rating decision denied service connection for bilateral spondylosis and spondylothesis of L5-S1; the Veteran did not appeal that decision and it became final.  In May 2006 the Veteran filed a petition to reopen his claim.  The September 2006 rating decision denied reopening the Veteran's claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issues go to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).   In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned Veterans Law Judge in October 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The now reopened issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision in April 1979, the RO denied the claim of service connection for a bilateral spondylosis and spondylothesis of L5-S1, in part because there was no evidence of a current disability.  The Veteran did not file an appeal and the February 1968 rating decision became final. 

2.  The additional evidence received since the April 1979 RO rating decision is neither cumulative nor redundant of evidence previously of record, it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for bilateral spondylosis and spondylothesis of L5-S1.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim for service connection for bilateral spondylosis and spondylothesis of L5-S1.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issues herein decided, the decision below is granting in full the benefits sought for the issue of new and material evidence.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 
II. Analysis of Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in April 1979 the RO denied service connection for bilateral spondylosis and spondylothesis of L5-S1; the RO denied service connection because there was no evidence of a current disability.  The Veteran did not file a timely appeal and the April 1979 rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for bilateral spondylosis and spondylothesis of L5-S1, the Board notes that the evidence received since the April 1979 RO decision includes the Veteran's testimony. 

The Veteran testified that he currently has back problems that have continued since an in-service motor vehicle accident.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that, in presuming their credibility, the statements by the Veteran go to establishing continuity of symptomatology since his service.  Therefore, the Board concludes that evidence submitted since the April 1979 RO decision is new and material, and thus the claim for service connection for bilateral spondylosis and spondylothesis of L5-S1is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for bilateral spondylosis and spondylothesis of L5-S1is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


ORDER

As new and material evidence to reopen the claim for service connection for bilateral spondylosis and spondylothesis of L5-S1 has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

After a careful review of the Veteran's claims file, the Board finds that the now reopened issue of entitlement to service connection for bilateral spondylosis and spondylothesis of L5-S1 warrants further development. 

The Veteran testified that he was in a motor vehicle accident in June 1978 and his current back disorder is related to that accident.  According to a September 1978 Medical Board Report the Veteran was in a motor vehicle accident in January 1978 but did not have any symptoms until June 1978 when it began to spontaneously hurt.  The Veteran was diagnosed with bilateral spondylosis and spondylothesis of L5-S1 and the Medical Board stated that the date of origin was age 5-6 and that it existed prior to service and was aggravated by service but did not incur in service.  The October 1978 Physical Evaluation Board stated that it incurred while the Veteran is entitled to receive basic pay and it was not applicable to be the proximate result of active duty.  It stated that the existing prior to service factor was not ascertainable.  

The Veteran has not been afforded a VA examination and the Board notes that VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral spondylosis and spondylothesis of L5-S1.  The VA examiner must determine if the Veteran has a current diagnosis and if so, is it at least likely as not related to his military service.  The VA examiner must also state if by clear and unmistakable evidence that the Veteran had a back condition prior to entering service and whether it was aggravated beyond a natural progression by his military service.

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of bilateral spondylosis and spondylothesis of L5-S1.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is directed to opine to the following questions:

A) The VA examiner should then determine if the Veteran has a current diagnosed back condition.  

B) If the Veteran has a current diagnosed back condition, then the VA examiner must determine if it is at least likely as not that the Veteran's current back condition is due to his military service, to include as documented in the Medical Board proceedings.  

C) The VA examiner must also determine if by clear and unmistakable evidence that the Veteran had a back condition prior to entering the military service.  If so, was any condition aggravated beyond a natural progression by his military service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


